EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT

is made and entered into this 9th day of March, 2007, by and between TRIMERIS,
INC., a Delaware corporation (the "Company"), and Andrew Graham ("Executive").



W I T N E S S E T H:

WHEREAS,

Executive and the Company deem it to be in their respective best interests to
enter into an agreement providing for the Company's employment of Executive
pursuant to the terms herein stated;



NOW, THEREFORE,

in consideration of the premises and the mutual promises and agreements
contained herein, it is hereby agreed as follows:



Effective Date

. This Agreement shall be effective as of March 9, 2007, which date shall be
referred to herein as the "Effective Date".



Position and Duties

.



The Company hereby employs Executive as its Director of Finance commencing as of
the Effective Date for the "Term of Employment" (as herein defined below). In
this capacity, Executive shall devote his best efforts and his full business
time and attention to the performance of the services customarily incident to
such offices and position and to such other services of a senior executive
nature as may be reasonably requested by the CFO of the Company which may
include services for one or more subsidiaries or affiliates of the Company.
Executive shall in his capacity as an employee of the Company be responsible to
and obey the reasonable and lawful directives of the CFO.

Executive shall devote his full time and attention to such duties, except for
sick leave, reasonable vacations, and excused leaves of absences as more
particularly provided herein. Executive shall use his best efforts during the
Term of Employment to protect, encourage, and promote the interests of the
Company.

Compensation

.



Base Salary

. The Company shall pay to Executive during the Term of Employment a minimum
salary at the rate of One Hundred and Forty-Four Thousand Dollars ($144,000) per
year and agrees that such salary shall be reviewed at least annually. Such
salary shall be subject to discretionary annual increases as determined by the
Compensation Committee of the Board of Directors. Such salary shall be payable
monthly and in accordance with the Company's normal payroll procedures.
(Executive's annual salary, as set forth above or as it may be increased from
time to time as set forth herein, shall be referred to hereinafter as "Base
Salary"). At no time during the Term of Employment shall Executive's Base Salary
be decreased from the amount of Base Salary then in effect.



Performance Bonus

. In addition to the compensation otherwise payable to Executive pursuant to
this Agreement, Executive may be eligible to receive an annual bonus ("Bonus")
pursuant to a performance bonus plan (the "Bonus Plan") which may be established
by the Company for its senior executive officers and which shall provide for
bonus compensation to be payable based upon the financial and other performance
of the Company and Executive.



Benefits During the Term of Employment

.



Executive shall be eligible to participate in any life, health and long-term
disability insurance programs, pension and retirement programs, stock option and
other incentive compensation programs, and other fringe benefit programs made
available to senior executive employees of the Company from time to time, and
Executive shall be entitled to receive such other fringe benefits as may be
granted to him from time to time by the Company's Board of Directors.

The Company shall reimburse Executive for reasonable business expenses incurred
in performing Executive's duties and promoting the business of the Company,
including but not limited to reasonable entertainment expenses, travel and
lodging expenses, following presentation of documentation in accordance with the
Company's business expense reimbursement policies.

Term; Termination of Employment

. As used herein, the phrase "Term of Employment" shall mean the period
commencing on the Effective Date and ending on the same date one (1) year later;
provided, however, that the Term of Employment may be extended for an additional
one (1) year period upon written notice by the Company sixty (60) days prior to
the end of the Term. Notwithstanding the foregoing, the Term of Employment shall
expire on the first to occur of the following:



Termination by the Company

. Notwithstanding anything to the contrary in this Agreement, whether express or
implied, the Company may, at any time, terminate Executive's employment for any
reason other than Cause, Death or Disability by giving Executive at least sixty
(60) days' prior written notice of the effective date of termination. Company
may terminate Employee's employment for Cause, Death or Disability without prior
notice. The terms "Cause" and "Disability" shall have the meaning given them
under the Separation and Severance Agreement.



Termination by Executive

. Executive shall give the Company at least 30 days' advance written notice of
his intention to terminate his employment hereunder. In the event that
Executive's employment with the Company is voluntarily terminated by Executive,
the Company shall have no further obligation hereunder from and after the
effective date of termination except as may be provided in the Separation and
Severance Agreement and the Company shall have all other rights and remedies
available under this Agreement or any other agreement and at law or in equity.



Salary and Benefits Upon Termination.

In the event of termination of employment, Executive shall receive all regular
Base Salary due up to the date of termination, and if it has not previously been
paid to Executive, Executive shall be paid any Declared Bonus to which Executive
had become entitled under the Bonus Plan prior to the effective date of such
termination and the Company shall have no further obligation hereunder from and
after the effective date of termination except as may be provided in the
Separation and Severance Agreement and the Company shall have all other rights
and remedies available under this Agreement or any other agreement and at law or
in equity. Executive's stock options with respect to the Company's stock shall
be subject to the terms of the Trimeris, Inc. Amended and Restated Stock
Incentive Plan or any successor plan, which is a separate agreement, and this
Agreement does not create any rights with respect to stock options. In the event
of termination, Executive's rights to benefits other than severance shall be
governed by the terms of the Company's retirement, insurance and other benefit
plans and programs then in effect in accordance with the terms of such plans.
Executive's right to severance benefits, if any, shall be governed by the terms
of the Separation and Severance Agreement attached hereto as
Exhibit B
(the "Severance Agreement"); provided, however, the Executive shall be entitled
to de novo review of any material violation of the Severance Agreement, or
denial of any claim, or eligibility for any claim thereunder exclusively as
provided in the Resolution of Dispute provisions of Section 12 of this
Agreement. The Severance Agreement is incorporated in this Agreement by
reference and is hereby made a part of this Agreement as if fully set forth
herein.



Confidential Information, Non-Solicitation and Non-Competition

.



Executive acknowledges and agrees that:

As a result of his employment with the Company, Executive will become
knowledgeable of and familiar with the Company's Confidential Information (as
defined below), including know-how related to the Company's services, plus the
special requirements or preferences of the Company's research, development,
marketing, licensing agreements or arrangements and investor relations, so that
he would have a competitive advantage against the Company for at least two (2)
years following termination of his employment with the Company absent the
protection afforded by the restrictive covenants in this Section 6 of the
Executive Employment Agreement (the "Restrictive Covenants");

The time, territory and scope of the Restrictive Covenants are reasonable and
necessary for protection of the Company's legitimate business interests;

Executive has received sufficient and valuable consideration in exchange for his
agreement to the Restrictive Covenants, including but not limited to his salary
and benefits under the Executive Employment Agreement, his salary continuation
under the Separation and Severance Agreement and any other consideration
provided to him under this Agreement;

The non-compete covenant of Section 6(c) will not impose undue hardship on
Executive or prevent Executive from being able to earn an adequate living
following termination of this Agreement;

The time period of protection provided by the Restrictive Covenants shall not be
reduced by any period of time during which Executive is in violation of such
covenants or any period of time required for litigation to enforce such
covenants; and

Executive has read and reviewed the Restrictive Covenants before agreeing to the
terms of this Agreement.

During the Term of Employment and at all times thereafter, Executive shall not,
except as may be required to perform his duties hereunder or as required by
applicable law, disclose to others or use, whether directly or indirectly, any
Confidential Information regarding the Company. "Confidential Information" shall
mean information about the Company, its subsidiaries and affiliates, and their
respective clients and customers that is not available to the general public and
that was learned by Executive in the course of his employment by the Company,
including (without limitation) (i) any proprietary knowledge, trade secrets,
ideas, processes, formulas, cell lines, sequences, developments, designs, assays
and techniques, data, formulae, and client and customer lists and all papers,
resumes, records (including computer records), (ii) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers (iii) information regarding the skills and compensation
of other employees of Company and (iv) any documents or other records containing
such Confidential Information. Executive acknowledges that such Confidential
Information is specialized, unique in nature and of great value to the Company,
and that such information gives the Company a competitive advantage. Upon the
termination of employment for any reason whatsoever, Executive shall promptly
deliver to the Company all documents, slides, computer tapes and disks (and all
copies thereof) containing any Confidential Information.

During the Term of Employment and for twelve (12) months thereafter, Executive
shall not, directly or indirectly in any manner or capacity (e.g., as an
advisor, principal, agent, partner, officer, director, shareholder, employee,
member of any association or otherwise) engage in, work for, consult, provide
advice or assistance or otherwise participate in any activity which is
competitive with the business of the Company which is worldwide ("Competing
Business" or "Competitor"). Executive further agrees that during such period he
will not assist or encourage any other person in carrying out any activity that
would be prohibited by the foregoing provisions of this Section 6 if such
activity were carried out by Executive and, in particular, Executive agrees that
he will not induce any employee of the Company to carry out any such activity;
provided, however, that the "beneficial ownership" by Executive, either
individually or as a member of a "group," as such terms are used in Rule 13d of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended, (the "Exchange Act") of not more than five percent (5%) of the voting
stock of any publicly held corporation shall not be a violation of this
Agreement. It is further expressly agreed that the Company will or would suffer
irreparable injury if Executive were to compete with the Company or any
subsidiary or affiliate of the Company in violation of this Agreement and that
the Company would by reason of such competition be entitled to injunctive relief
in a court of appropriate jurisdiction.

"Competing Business" is defined as the business of the discovery, development,
testing, manufacturing, and/or marketing therapeutic components for the
treatment of human viral diseases based on a viral fusion protein target and any
other business in which the Company may engage or propose to engage during the
term of this Agreement.

During the Term of Employment and for twelve (12) months thereafter, Executive
shall not, directly or indirectly, influence or attempt to influence customers
or suppliers of the Company or any of its subsidiaries or affiliates, to divert
their business to any Competitor of the Company.

Executive recognizes that he will possess confidential information about other
employees of the Company relating to their education, experience, skills,
abilities, compensation and benefits, and interpersonal relationships with
customers of the Company. Executive recognizes that the information he will
possess about these other employees is not generally known, is of substantial
value to the Company in developing its business and in securing and retaining
customers, and will be acquired by him because of his business position with the
Company. Executive agrees that, during the Term of Employment, and for a period
of twelve (12) months thereafter, he will not, directly or indirectly, solicit
or recruit any employee of the Company for the purpose of being employed by him
or by any Competitor of the Company on whose behalf he is acting as an agent,
representative or employee and that he will not at any time convey any such
confidential information or trade secrets about other employees of the Company
to any other person.

Executive agrees and understands that Company has received, and in the future
will receive, from third parties confidential or proprietary information ("Third
Party Information") subject to a duty on Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the term of Executive's employment and thereafter, Executive
will hold Third Party Information in the strictest of confidence and will not
disclose (to anyone other than Company personnel who need to know such
information in connection with their work for Company), or use, except in
connection with any work for Company, Third Party Information unless expressly
and specifically authorized to do so prior to any proposed disclosure by an
officer of Company.

Inventions

.



Assignment

. Executive hereby assigns to Company all his right, title and interest in and
to any and all Inventions (and all patent rights, copyright, trade secret rights
and all other rights throughout the world in connection therewith, whether or
not patentable or registerable under copyright, trademark or similar statutes),
together with all goodwill associated therewith, (all of the foregoing being
hereinafter referred to collectively as "Proprietary Rights"), made, conceived,
reduced to practice or learned by Executive, either alone or jointly with
others, during his period of employment with Company. Inventions assigned under
this Section 6 are hereinafter referred to as "Company Inventions". Executive
agrees to assist Company in every necessary way to obtain or enforce any
patents, copyrights or any proprietary rights relating to Company Inventions and
to execute all documents and applications necessary to vest in Company full
legal title to such Company Inventions, and Executive agrees to continue this
assistance after the termination of his employment with Company. Furthermore,
Executive hereby designates and appoints Company and its officers and agents as
his agents and attorneys-in-fact to execute and file any certificates,
applications or documents and to do all other lawful acts reasonably necessary
in the opinion of Company to protect Company's rights in Company Inventions.
Executive expressly acknowledges that the foregoing power of attorney is coupled
with an interest and is therefore irrevocable and will survive Executive's
termination of employment, death or incompetency.



Government

. Executive also will assign to or as directed by Company all his right, title
and interest in and to any and all Inventions, full title to which may required
to be in the United States by a contract between Company and the United States
or any of its agencies.



Independent Inventions

. Notwithstanding anything in this Agreement to the contrary, Executive's
obligation to assign or offer to assign Executive's rights in an Invention to
Company will not extend or apply to an Invention that Executive has developed
entirely on Executive's own time without using Company's equipment, supplies,
facilities or trade secret information unless such Invention: (a) relates to
Company's business or actual demonstrably anticipated research or development or
(b) results from any work performed by Executive for Company. Executive will
bear the burden of proof in establishing that the Invention qualifies for
exclusion under this Subsection 6(g)(iii).



Assignment of Company Inventions

. Executive will assist Company in every proper way to obtain and from time to
time enforce United States and foreign Proprietary Rights related to Company
Inventions in any and all countries. Executive's obligation to assist Company
with respect to Proprietary Rights relating to such Company Inventions will
continue beyond the termination of Executive's employment, but Company will
compensate Executive at a reasonable rate after Executive's termination for the
time actually spent by executive at Company's request on such assistance.



Executive hereby waives and quitclaims to Company all claims, of any nature
whatsoever, which Executive may or may hereafter have for infringement,
including past infringements, of any Proprietary Rights assigned hereunder to
Company.

Obligation to Keep Company Informed

. During the period of Executive's employment, Executive will promptly disclose
to Company fully and in writing, and will hold in trust for the sole right and
benefit of Company, any and all Inventions. In addition, after termination of
Executive's employment, Executive will disclose to Company all patent
applications filed by Executive within a year after termination of such
employment.



Prior Inventions

. Inventions, if any, patented or unpatented, which Executive made prior to
Executive's commencement of employment with Company are excluded from the scope
of this Agreement. To preclude any possible uncertainty, Executive has set forth
on the attached
Exhibit A
, a complete list of all Inventions that Executive has, alone or jointly with
others, conceived, developed or reduced to practice or caused to be conceived,
developed or reduced to practice prior to the commencement of Executive's
employment with Company, that Executive considers to be Executive's property or
the property of the third parties, and Executive wishes to have excluded from
the scope of this Agreement. If disclosure of any such Invention on
Exhibit A
would cause Executive to violate any prior confidentiality agreement with
another party, Executive understands that he is not to list such Inventions in
Exhibit A
but that Executive is to inform Company in writing that all such Inventions have
not been listed for that reason.



If it is determined by a court of competent jurisdiction in any state that any
restriction in this Section 6 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

Return of Company Documents

. In the event Executive leaves the employment of Company for whatever reason,
Executive agrees to deliver to Company any and all laboratory notebooks,
drawings, notes, memoranda, specifications, devices, software, databases,
formulas, molecules, cells and documents, together with all copies thereof, and
any other material containing or disclosing any Company Inventions, Third Party
Information or Confidential Information of Company. Executive further agrees
that any property situated on Company's premises and owned by Company including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time, with or without notice, for the
purpose of protecting Company's rights and interests in its intellectual
property.



Taxes

. All payments to be made to Executive under this Agreement will be subject to
any applicable withholding of federal, state and local income and employment
taxes.



Miscellaneous

. This Agreement shall also be subject to the following miscellaneous
considerations:



Executive and the Company each represent and warrant to the other that he or it
has the authorization, power and right to deliver, execute, and fully perform
his or its obligations under this Agreement in accordance with its terms.

This Agreement (including attached Exhibits A and B) contains a complete
statement of all the arrangements between the parties with respect to
Executive's employment by the Company, this Agreement supersedes all prior and
existing negotiations and agreements between the parties concerning Executive's
employment, and this Agreement can only be changed or modified pursuant to a
written instrument duly executed by each of the parties hereto.

If any provision of this Agreement or any portion thereof is declared invalid,
illegal, or incapable of being enforced by any court of competent jurisdiction,
the remainder of such provisions and all of the remaining provisions of this
Agreement shall continue in full force and effect.

Except where governed by the Employee Retirement Income Security Act, this
Agreement shall be governed by and construed in accordance with the internal,
domestic laws of the State of North Carolina.

The Company may assign this Agreement to any direct or indirect subsidiary or
parent of the Company or joint venture in which the Company has an interest, or
any successor (whether by merger, consolidation, purchase or otherwise) to all
or substantially all of the stock, assets or business of the Company and this
Agreement shall be binding upon and inure to the benefit of such successors and
assigns. Except as expressly provided herein, Executive may not sell, transfer,
assign, or pledge any of his rights or interests pursuant to this Agreement.

Any rights of Executive hereunder shall be in addition to any rights Executive
may otherwise have under benefit plans of the Company to which he is a party or
in which he is a participant, including, but not limited to, any
Company-sponsored employee benefit plans. Provisions of this Agreement shall not
in any way abrogate Executive's rights under such other plans.

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed to the named Executive at
the address set forth below under his signature; provided that all notices to
the Company shall be directed to the attention of the CEO with a copy to the
Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose. The use of a masculine pronoun shall, where appropriate, be deemed to
mean a feminine pronoun.

Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of, or failure to insist upon
strict compliance with, any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

The Company intends that all actions taken with respect to this Agreement comply
with Section 409A of the Internal Revenue Code of 1986 and other applicable law.

Legal and Equitable Remedies

. Because the Executive's services are personal and unique, and because the
Executive will have access to and become acquainted with Proprietary Rights,
Company Inventions and Confidential Information of Company, Company will have
the right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief in any court of competent
jurisdiction, without prejudice to any other rights and remedies that Company
may have for a breach of this Agreement.



Survival of Provisions

. The executory provisions of this Agreement will survive the termination of
this Agreement or the assignment of this Agreement by Company to any successor
in interest or other assignee.



Resolution of Disputes

. Except as otherwise specifically provided in Sections 8 and 10 of the
Severance Agreement attached hereto, any dispute or controversy arising under or
in connection with this Agreement and/or the Separation and Severance Agreement
shall be settled exclusively by arbitration administered by the American
Arbitration Association and conducted before a panel of three arbitrators in
Raleigh, Wake County, North Carolina, all in accordance with its Commercial
Arbitration rules then in effect. The Company and Executive hereby agree that
the arbitrator will not have the authority to award punitive damages, damages
for emotional distress or any other damages that are not contractual in nature.
Judgment shall be final and binding upon the parties and judgement may be
entered on the arbitrator's award in any court having jurisdiction;
provided
,
however
, that (a) the Company shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any violation or
the continuation thereof, of the provisions of Section 6 of this Agreement, and
Executive consents that such restraining order or injunction may be granted
without the necessity of the Company's posting any bond except to the extent
otherwise required by applicable law; (b) notwithstanding anything in the
Severance Agreement to the contrary, the Executive shall be entitled by
arbitration to seek de novo review of any material violation of the Severance
Agreement or any denial of a claim or obligation to pay a claim under the
Severance Agreement, in accordance with Sections 8 and 10 of the Severance
Agreement.



 

IN WITNESS WHEREOF

, the parties hereto have executed this Agreement as of the day and year first
above written.



EXECUTIVE TRIMERIS, INC.

By: /s/ Andrew Graham

Name: Andrew Graham

Title: Director of Finance

Address:





By: /s/ Dani P. Bolognesi

Name: Dani P. Bolognesi

Title: Chief Executive Officer

Address: 3500 Paramount Parkway

Morrisville, NC 27560

   



EXHIBIT A
TO
EXECUTIVE EMPLOYMENT AGREEMENT

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by Company that have been made or conceived
or first reduced to practice by me alone or jointly with others prior to my
employment by Company and therefore should be excluded from the coverage of this
Agreement:

____ Additional sheets attached.

__X_ No pertinent inventions or improvements.

____ Due to confidentiality agreements with one or more prior employers, I
cannot disclose certain inventions that would otherwise be included on the
above-described list.

____ No changes to Proprietary Information & Inventions Agreement between the
parties dated _____.

I propose to bring to my employment the following devices, materials and
documents of a former employer or other person to whom I have an obligation of
confidentiality and that are not generally available to the public. These
materials and documents may be used in my employment pursuant to the express
written authorization of my former employer or such other person (a copy of
which is attached hereto). If no such authorization is in place, I will consult
with Company management to determine what steps should be taken to protect the
interests of all parties concerned.



____ Additional sheets attached.

____ No material.

EXECUTIVE:

/s/ Andrew Graham

Andrew Graham

Date:

EXHIBIT B
TO
EXECUTIVE EMPLOYMENT AGREEMENT

SEPARATION AND SEVERANCE AGREEMENT

THIS SEPARATION AND SEVERANCE AGREEMENT

(the "Severance Agreement") is made a part of that Executive Employment
Agreement (the "Employment Agreement"), entered into and effective as of the 9
th
day of March, 2007, by and between Andrew Graham, an individual resident of the
State of North Carolina (the "Executive"), and
TRIMERIS, INC.
, a Delaware corporation (the "Company").



W I T N E S S E T H:

WHEREAS

, the Company desires to employ Executive and to provide for severance benefits
under the terms and conditions set forth herein; and



WHEREAS

, this Severance Agreement constitutes part of the Employment Agreement and is
incorporated therein by reference and fully set forth therein.



NOW, THEREFORE

, in consideration of the premises, mutual promises contained herein, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:



Certain Definitions

. The following terms shall have the meanings set forth herein.



"Administrator" shall mean Chief Financial Officer. The Administrator shall also
be the "named fiduciary" of this Severance Agreement.

"Appeals Administrator" shall mean the Chief Executive Officer.

"Base Salary" shall mean Executive's regular pay at the time of termination.
Base Salary shall not include bonus or incentive plans, overtime pay, relocation
allowances or the value of any other benefits for which Executive may be
eligible.

"Good Reason" shall mean the occurrence of any of the following events within 90
days immediately following a "Change in Control", as defined below, unless such
event is fully corrected within thirty (30) days following written notification
by Executive to the Company that he intends to terminate his employment
hereunder for one of the reasons set forth below:

a material breach by the Company of any provision of the Employment Agreement,
including, but not limited to, a material adverse alteration in the nature or
status of Executive's responsibilities or Base Salary;

the Company's requiring the Executive to be based anywhere other than the
metropolitan area where he currently works and resides; and

the surviving entity does not offer Executive an employment agreement
substantially comparable to the rights he had, at the time of the change in
control, under the Employment Agreement

For purposes of this Severance Agreement a "Change in Control" shall mean an
event as a result of which: (i) any "person" (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act, except that a person shall be deemed to have "beneficial
ownership" of all securities that such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 50% of the total voting power of the voting
stock of the Company; (ii) the Company consolidates with, or merges with or into
another corporation or sells, assigns, conveys, transfers, leases or otherwise
disposes of all or substantially all of its assets to any person, or any
corporation consolidates with, or merges with or into, the Company, in any such
event pursuant to a transaction in which the outstanding voting stock of the
Company is changed into or exchanged for cash, securities or other property,
other than any such transaction where (A) the outstanding voting stock of the
Company is changed into or exchanged for (i) voting stock of the surviving or
transferee corporation or (ii) cash, securities (whether or not including voting
stock) or other property, and (B) the holders of the voting stock of the Company
immediately prior to such transaction own, directly or indirectly, not less than
50% of the voting power of the voting stock of the surviving corporation
immediately after such transaction; or (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of the Company (together with any new directors whose election by such
Board or whose nomination for election by the stockholders of the Company was
approved by a vote of 66-2/3% of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of the Company then in office; or (iv) the Company is
liquidated or dissolved or adopts a plan of liquidation, provided, however, that
a Change in Control shall not include any going private or leveraged buy-out
transaction which is sponsored by Executive or in which Executive acquires an
equity interest materially in excess of his equity interest in the Company
immediately prior to such transaction (each of the events described in (i),
(ii), (iii) or (iv) above, except as provided otherwise by the preceding clause
being referred to herein as a "Change in Control").

Cause shall mean:

fraud, misappropriation, embezzlement, or other act of material misconduct
against the Company or any of its affiliates;

substantial and willful failure to perform specific and lawful directives of the
Executive's superiors and supervisors;

willful and knowing violation of any rules or regulations of any governmental or
regulatory body, which is materially injurious to the financial condition of the
Company; or conviction of or plea of guilty or nolo contendere to a felony;

a material breach of the terms and conditions of this Severance Agreement or the
Employment Agreement; or

failure by Executive to abide by any obligation of non-compete or
non-solicitation provision of Section 6 of the Employment Agreement or any
previous agreements for employment.

provided

,
however
, that with regard to subparagraphs (ii) and (iv) above, Executive may not be
terminated for Cause unless and the Company has given him reasonable written
notice of their intended actions and specifically describing the alleged events,
activities or omissions giving rise thereto and with respect to those events,
activities or omissions for which a cure is possible, a reasonable opportunity
to cure such breach; and provided further, however, that for purposes of
determining whether any such Cause is present, no act or failure to act by
Executive shall be considered "willful" if done or omitted to be done by
Executive in good faith and in the reasonable belief that such act or omission
was in the best interest of the Company and/or required by applicable law.



Disability shall mean that as a result of Executive's incapacity due to physical
or mental illness (as determined in good faith by a physician acceptable to the
Company and Executive), Executive shall have been absent from the full-time
performance of his duties with the Company for one hundred twenty (120)
consecutive days during any twelve (12) month period or if a physician
acceptable to the Company and Executive advises the Company that it is likely
that Executive will be unable to return to the full-time performance of his
duties for one hundred twenty (120) consecutive days during the succeeding
twelve (12) month period.

Responsibility for Benefits

. The Company will pay the entire cost of all benefits provided under this
Severance Agreement, solely from its general assets. The benefits made available
by this Severance Agreement are "unfunded," and Executive is not required or
permitted to make any contribution with respect to this Severance Agreement.



Payment of Benefits

. In the event Executive's employment is terminated (a) by the Company other
than for Cause, Disability or Death or (b) by Executive for Good Reason (as
defined herein), Executive shall receive the following severance benefits upon
his satisfaction of the condition in paragraph 4 hereof: (i) his Base Salary
during the period commencing on the effective date of such termination and
ending six (6) months later (the "Salary Continuation Period"), as if Executive
were still employed during the Salary Continuation Period; and (ii) during the
Salary Continuation Period, Executive and his spouse and dependents shall be
entitled to continue to be covered by the Company's group medical and health
plan to the extent such coverage was in effect as of the date of such
termination, at the same coverage level and on the same terms and conditions
which applied immediately prior to the date of Executive's termination of
employment; provided, however, that if, as the result of the termination of
Executive's employment, Executive and/or his otherwise eligible dependents or
beneficiaries shall become ineligible for benefits under such plans, Executive
and his spouse and dependents shall be entitled to continuation coverage
pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended,
Sections 601-608 of the Employee Retirement Income Security Act of 1974, as
amended, and under any other applicable law, to the extent required by such
laws, and the Company shall reimburse Executive for the cost of such
continuation coverage to the extent such coverage would have been provided at no
cost to Executive prior to his termination, for a period of up to six (6) months
following his termination or, if sooner, until the expiration of Executive's
continuation coverage rights.



Conditions to Receipt of Benefits

. Upon the occurrence of an event described in Section 3 above, Executive will
be eligible for severance benefits hereunder only if Executive executes and
delivers to the Company a Settlement Agreement and Release in the form of
Exhibit 1 attached hereto and made a part hereof and complies with the
provisions of Section 6 of the Employment Agreement.



Termination Events Not Covered

. Notwithstanding anything to the contrary contained herein, the Company shall
not pay Executive severance benefits under this Severance Agreement if:



Executive dies during the term of his employment;

Executive's employment is terminated for Cause or Disability, as defined herein;

Executive terminates his employment with Company for a reason other than Good
Reason as defined herein; or

Executive revokes his agreement to release the Company from any and all claims
related to his employment pursuant to the Settlement Agreement and Release
executed in satisfaction of Section 4 hereof.

Executive fails to comply with or otherwise violates any of the provisions of
Section 6 of the Employment Agreement.

How Severance Benefits Are Paid.

The Company will pay severance benefits in installments through the Company's
regular payroll procedure according to Executive's pay schedule at the time of
termination of employment;
provided
however
, the Administrator shall have the discretion to cause the Company to pay all
severance benefits in a lump sum payment, or to cause the Company to postpone
commencement of benefits until the eighth (8
th
) day following Executive's execution of the Settlement Agreement and Release.
Executive's severance benefits shall be subject to mandatory withholding,
including federal, state and local income taxes, as well as FICA and withholding
for applicable insurance premiums.



Administration

. The Administrator shall have all powers necessary or helpful to administering
this Severance Agreement in all its details, and shall have full discretionary
authority in exercising such powers. This authority includes, but is not limited
to, the power:



To make rules and regulations for the administration of this Severance
Agreement;

To make any finding of fact necessary or appropriate for any purpose under this
Severance Agreement, including, but not limited to, the determination of
eligibility for and the amount of any benefit payable under this Severance
Agreement; and

To interpret the terms and provisions of this Severance Agreement and to
determine any and all questions arising out of this Severance Agreement or in
connection with its administration. This authority shall include, but is not
limited to, the right to remedy or resolve possible ambiguities, inconsistencies
or omissions, by general rule or particular decision.

The Administrator shall exercise the powers conferred by this Severance
Agreement in its sole and absolute discretion, and all its acts and
determinations will be final and binding upon all interested parties, subject to
the de novo review by arbitration as provided in this Severance Agreement and
the Employment Agreement.

Benefit Claims and Appeal Procedures

.



Benefit Claims Procedures.

Executive (or Executive's authorized representative) has the right to make a
claim for benefits under this Severance Agreement by submitting a written notice
of Executive's claim with the Administrator. If all or part of Executive's claim
for benefits is denied, the Administrator will notify Executive in writing or
electronically of the specific reasons for the denial of Executive's claim. The
notice will refer to the appropriate Severance Agreement provision on which the
denial is based, describe any additional material or information necessary for
Executive to perfect the claim and explain why such material or information is
necessary. The notice will also describe how claims are reviewed and outline the
steps for an appeal (including applicable time periods), and will include a
statement of Executive's rights to bring a civil action following an adverse
determination on appeal.



Usually the Administrator will give Executive written notice of its decision
within 90 days of receipt of Executive's claim. However, the Administrator may
in some cases require additional time (not more than 90 additional days) to
complete its review, due to special circumstances. The Administrator will notify
Executive before the end of the initial 90-day review period if additional time
is required for review of Executive's claim. This notice will indicate the
special circumstances requiring an extension, and the date by which the
Administrator expects to render its decision.

Appeal Procedures

. If Executive disagrees with the Administrator's decision, Executive (or
Executive's authorized representative) may appeal and request a review of
Executive's case by the Appeals Administrator.



Executive must request a review of Executive's claim in writing within 60 days
after the Administrator notifies Executive of its decision on Executive's claim.
Executive's request must state why Executive disagrees with the Administrator's
decision, and Executive may include any information, documents, records,
questions, or comments to support Executive's appeal. Executive (or Executive's
authorized representative) shall have reasonable access to and may copy (free of
charge) Severance Agreement and Employment Agreement documents and any other
documents relevant to Executive's claim.

The Appeals Administrator will review Executive's appeal, taking into
consideration all comments, documents, records and other information submitted
by Executive or Executive's authorized representative, even if such information
was not submitted to or considered by the Administrator in the initial claim.
The Appeals Administrator will notify Executive (or direct the Administrator to
notify Executive) of its decision within 60 days after receipt of Executive's
appeal; however, the Appeals Administrator may in some cases require additional
time (not more than 60 additional days, except as otherwise permitted by
applicable Department of Labor regulations) to complete its review, due to
special circumstances. The Appeals Administrator will notify Executive (or
direct the Administrator to notify Executive) before the end of the initial 60
day review period if additional time is required for review of Executive's
appeal. This notice will indicate the special circumstances requiring an
extension, and the date by which the Appeals Administrator expects to render its
decision.

The Appeals Administrator will notify Executive (or direct the Administrator to
notify Executive) in writing or electronically of its final decision and, if the
decision is adverse to Executive the notice will include the specific reasons
for the decision, reference to the Severance Agreement provisions on which the
decision is based, and a statement that Executive is entitled to receive upon
request and free of charge, reasonable access to and copies of all documents,
records and other information relevant to Executive's claim. The notice will
also include a statement of Executive's rights to bring a civil action for
benefits.

In making any determination on an appeal, the Appeals Administrator shall have
all of the powers of the Administrator as set forth above, including but not
limited to all powers necessary or helpful to administering the Plan in all its
details, and the Appeals Administrator shall have full discretionary authority
in exercising such powers.

Filing Suit for Benefits

. If Executive has a claim for benefits that is denied or ignored, in whole or
in part, Executive may seek an appropriate remedy through civil action in state
or federal court. Executive shall also have the right to pursue a remedy
pursuant to Section 12 of the Employment Agreement, in lieu of filing a civil
action in state or federal court. In any case, Executive must file demand for
arbitration or file the suit no later than 180 days after the Appeals
Administrator makes a final determination to deny Executive's claim. Executive
must also exhaust Executive's administrative remedies under the Severance
Agreement (including the claim and appeal procedures outlined above) before
demanding arbitration or bringing a civil action.



Additional Information Regarding this Severance Agreement

.



This Severance Agreement shall not be amended except by a written agreement
executed by Executive and by an authorized officer of the Company (other than
Executive).

The Employment Agreement and this Severance Agreement provides the sole and
exclusive agreement concerning severance benefits for Executive in the event of
a termination and replaces any and all prior plans, policies and practices
relating to severance pay that may exist now or may have existed in the past.

To the extent not preempted by ERISA, the Employment Agreement and this
Severance Agreement shall be governed by and construed according to the laws of
the state of North Carolina.

If a provision of this Severance Agreement shall be held illegal or invalid, the
legality or invalidity shall not affect the remaining provisions of this
Severance Agreement, and this Severance Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

Executive acknowledges that no representation, promise or inducement has been
made other than as set forth in the Employment Agreement and this Severance
Agreement, and that he does not enter into this Employment Agreement and
Severance Agreement in reliance upon any representation, promise or inducement
not set forth herein and the Employment Agreement. The Employment Agreement and
this Severance Agreement supersedes all prior negotiations and understandings of
any kind with respect to the subject matter and contains all of the terms and
provisions of the agreement between Executive and the Company with respect to
the subject matter hereof. Any representation, promise or condition, whether
written or oral, not specifically incorporated herein, shall be of no binding
effect.

Executive's Rights Under ERISA

. As a participant under this Severance Agreement, Executive is entitled to
certain rights and protections under ERISA. Executive may examine, without
charge, at the Administrator's office and at other specified locations, all
documents governing this Severance Agreement and the Employment Agreement, and a
copy of the latest annual report (Form 5500 Series) filed with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration. Executive may obtain, upon written request to
the Administrator, copies of documents governing the operation of this Severance
Agreement and copies of the latest annual report (Form 5500 Series) and an
updated summary plan description. The Administrator may impose a reasonable
charge for the copies.



In addition to creating rights for the Executive as a participant under this
Severance Agreement, ERISA imposes duties upon the people who are responsible
for the operation of this Severance Agreement. The people who operate this
Severance Agreement, called "fiduciaries," have a duty to operate the Severance
Agreement prudently and in the interest of the Executive. No one, including the
Company or any other person, may terminate Executive's employment or otherwise
discriminate against Executive in any way to prevent him from obtaining a
severance benefit or exercising rights under ERISA.

If Executive's claim for a benefit is denied or ignored, in whole or in part,
Executive has a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, Executive may take the following steps to enforce his rights: (a)
if Executive requests certain materials from the administrator regarding this
Severance Agreement and does not receive them within thirty (30) days, Executive
may file suit in a federal court; in such a case, the court may require the
Administrator to provide the materials and pay Executive up to $110 a day until
Executive receives the materials, unless the materials were not sent due to
reasons beyond the control of the Administrator; (b) if Executive's claim for
benefits is denied or ignored in whole or in part, Executive may seek an
appropriate remedy through civil action in a state or federal court (provided
Executive first exhausts his administrative remedies described above); or (c) if
the Severance Agreement fiduciaries misuse the Severance Agreement money, or if
Executive is discriminated against for asserting his rights, Executive may seek
assistance help from the U.S. Department of Labor or he may file suit in a
federal court.

If Executive has any questions about this Severance Agreement, Executive should
contact the Administrator. If Executive has any questions about this statement,
or about his rights under ERISA, or if he needs assistance in obtaining
documents from the Administrator, Executive should contact the nearest office of
the Employee Benefits Security Administration, U.S. Department of Labor, listed
in the telephone directory or the Division of Technical Assistance and
Inquiries, Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue, N.W., Washington, D.C. 20210. Executive may also obtain
certain publications about his rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.

Miscellaneous Information About this Severance Agreement

. This section provides general information about this Severance Agreement
required by the Employee Retirement Income Security Act of 1974 ("ERISA").
Participation in this Severance Agreement is subject to the execution by the
Executive of a Settlement Agreement and Release with the Company. This Agreement
shall not be construed in any manner to give any Company employee other than the
Executive the right to severance benefits upon termination of employment.





Plan Sponsor:

Trimeris, Inc.

Tax ID Number:

56-6017737

Plan Name:

Trimeris, Inc. 2007 Executive Employment Agreement and Separation and Severance
Plan

Plan Number:

501

Plan Year:

Calendar year

Plan Type:

Welfare benefit plan

Effective Date:

February 1, 2007

Agent For Service

 

of Legal Process:

Trimeris, Inc.

 

Attention: Secretary

   



IN WITNESS WHEREOF

, the parties hereto have executed this Severance Agreement under seal as of the
date first set forth above (the individual party adopting the word "SEAL" as his
seal).



COMPANY:

TRIMERIS, INC.

/s/ Dani Bolognesi

Dani Bolognesi

Chief Executive Officer

EXECUTIVE:

/s/ Andrew Graham

(SEAL)



Andrew Graham



EXHIBIT 1
TO
SEPARATION AND SEVERANCE AGREEMENT

SETTLEMENT AGREEMENT AND RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE

("Settlement Agreement") sets out the complete agreement and understanding
between TRIMERIS, INC. (the "Company") and Andrew Graham (the "Executive")
regarding the termination of Executive's employment with the Company.



I. Release and Waiver. For and in consideration of the severance payments
described in that certain Separation and Severance Agreement with an effective
date of the 1st day of February, 2006 between the Company and Executive (the
"Severance Agreement"), to be paid beginning no sooner than the eighth day
following execution of this document, Executive hereby releases, waives and
forever discharges the Company, its parent, affiliates and subsidiaries, and all
of its benefit plans, plan administrators, trustees, agents, subsidiaries,
affiliates, employees, officers, shareholders, successors and assigns (hereafter
"the Released Parties") from any and all liability, actions, charges, causes of
action, demands, damages, attorneys fees or claims for relief or remuneration of
any kind whatsoever, whether known or unknown at this time, arising out of or in
any way connected with Executive's employment, or the termination of employment,
with the Company. These include, but are not limited to, any claim (including
related attorneys' fees and costs) under the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Worker's Adjustment and Retraining Notification Act, the Equal Pay Act,
the Post Civil War Civil Rights Act, the Fair Labor Standards Act, the Family
and Medical Leave Act, the North Carolina Wage and Hour Act, the North Carolina
Hazardous Chemicals Right to Know Act, the North Carolina Retaliatory Employment
Discrimination Act, all as amended, or any other federal, state or local law or
ordinance, and any claim for benefits or other claims under the Employee
Retirement Income Security Act of 1974, as amended (except as expressly provided
below). This waiver, release and discharge also includes without limitation, any
wrongful or unlawful discharge claims, discipline or retaliation claims, any
claims relating to any contract of employment, whether express or implied, any
claims related to promotions or demotions, any claims for or relating to
relocation, compensation including commissions, short term or long term
incentives, the Company's Executive benefit plans and the management thereof
(except as expressly provided below), any claims for defamation, slander, libel,
invasion of privacy, misrepresentation, fraud, infliction of emotional distress,
any claims based on stress to the extent permitted by law, any claims for breach
of any covenant of good faith and fair dealing, and any other claims relating to
the Executive's employment with the Company and termination thereof. This
Settlement Agreement does not apply to any claims or rights that may arise under
the Age Discrimination in Employment Act after the date that this Settlement
Agreement is signed.

Executive expressly waives all claims, including those which he/she does not
know or suspect to exist in his/her favor as of the date of this Settlement
Agreement. As used in this Settlement Agreement, the parties understand the word
"claims" to include all actions, claims and grievances, whether actual or
potential, known or unknown, and specifically but not exclusively including all
claims against the Released Parties arising from Executive's employment with the
Company, the termination thereof or any other conduct by the Released Parties
occurring on or prior to the date Executive signs this Settlement Agreement. All
such claims are forever barred by this Settlement Agreement whether they arise
in contract or tort or under a statute or any other law.

Executive also understands and agrees that this release extinguishes all claims,
whether known or unknown, foreseen or unforeseen, and expressly waives any
rights or benefits under any law or judicial decision providing that, in
substance, a general release does not extend to claims which a creditor does not
know or suspect to exist in his/her favor at the time of executing the release,
which if known by him must have materially affected his/her settlement with a
debtor. It is expressly understood and agreed by the parties that this
Settlement Agreement is in full accord, satisfaction and discharge of any and
all doubtful and/or disputed claims by Executive against the Released Parties,
and that this Settlement Agreement has been signed with the express intent of
extinguishing all claims, obligations, actions or causes of action as herein
described.

The Executive's waiver of claims relating to or arising under the Employee
Retirement Income Security Act of 1974, as amended, or the Company's 401(k)
Plan, shall not be construed as a waiver of the Executive's right to receive
his/her vested benefits under such plan, if any, in accordance with the terms
and provisions of such plan, or as a waiver of the Executive's right to
reimbursement for covered expenses under and in accordance with the terms and
provisions of the Company's health or dental insurance plans, to the extent such
covered expenses were incurred during a period in which the Executive was
eligible to participate and in fact was participating in such plans.

II. Voluntary Agreement and Other Acknowledgments. Executive acknowledges that:

I have read this Settlement Agreement, and I understand its legal and binding
effect. I am knowingly and voluntarily executing this Settlement Agreement of my
own free will.

The severance benefits under the Severance Agreement are in addition to and in
excess of benefits to which I am otherwise entitled.

I have had the opportunity to seek, and the Company has expressly advised me to
seek, legal counsel prior to signing this Settlement Agreement.

If my employment was terminated as part of a group, I have been given at least
45 days from the date I received this document to consider the severance
benefits being offered to me and the terms of this Settlement Agreement.

If my employment was terminated as part of a group, I also received at the
beginning of that 45 day period a description of: (1) the class, unit, or group
of individuals covered by the severance and separation plan (if any), the
eligibility factors for this program, and any time limits applicable to the
program; and (2) the job titles and ages of all individuals being asked to
execute this Settlement Agreement in exchange for payment of severance benefits
(if any) and the job titles and ages of all individuals in the same job
classification or organizational unit who are not being asked to execute this
Settlement Agreement.

If my employment was not terminated as part of a group, I have been given at
least 21 days from the date I received this document to consider the severance
benefits being offered to me and the terms of this Settlement Agreement.

I understand that in signing this Settlement Agreement, I am releasing the
Releasees from any and all claims I may have against them (except as expressly
provided herein), including but not limited to claims under the Age
Discrimination in Employment Act.

III. Revocation of Settlement Agreement. I understand that, if I am 40 years of
age or older, I can change my mind and revoke my signature on this Settlement
Agreement within seven days after signing it by hand delivering notice of such
revocation to the Chairman of the Compensation Committee of the Company. I
understand that if I revoke this Settlement Agreement, I will not be entitled to
any severance benefits under the Severance Agreement. I understand that, unless
properly revoked by me during this seven-day period, the release and waiver in
the first section above will become effective seven days after I sign the
Settlement Agreement.

IV. Complete Agreement. I acknowledge that no representation, promise or
inducement has been made other than as set forth in this Settlement Agreement,
and that I do not enter into this Settlement Agreement in reliance upon any
representation, promise or inducement not set forth herein. This Settlement
Agreement supersedes all prior negotiations and understandings of any kind with
respect to the subject matter and contains all of the terms and provisions of
agreement between the Executive and the Company with respect to the subject
matter hereof. Any representation, promise or condition, whether written or
oral, not specifically incorporated herein, shall be of no binding effect.

V. Governing Law. This Settlement Agreement shall be governed by the Employee
Retirement Income Security Act and, where applicable, the law of the State of
North Carolina.

VI. Severability. In the event any provision of this Settlement Agreement shall
be held to be void, voidable, unlawful or, for any reason, unenforceable, the
remaining portions shall remain in full force and effect. The unenforceability
or invalidity of a provision of this Settlement Agreement in one jurisdiction
shall not invalidate or render that provision unenforceable in any other
jurisdiction. If Executive's release and waiver pursuant to Section I of this
Settlement Agreement is found to be unenforceable, however, Executive agrees
that he/she will either sign a valid release and waiver of claims in favor of
the Company and the Releasees or promptly return the severance benefits received
by Executive.

VII. Binding Effect. This Settlement Agreement is binding upon, and shall inure
to the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.

VIII. No Admissions. This Settlement Agreement is not intended as, and shall not
be construed, as an admission that the Company and Releasees or any of them have
violated any federal, state or local law, ordinance or regulation, breached any
contract, or committed any wrong whatsoever against Executive.



AGREED AND UNDERSTOOD:

EXECUTIVE:

_________________________ _______________________

Andrew Graham Date